EXHIBIT 10.2

 

Summary of SCOLR Pharma, Inc. Non-Employee Director Compensation

 

Upon election or appointment to SCOLR Pharma’s board of directors, each new
non-employee director shall receive an option to purchase 50,000 shares of SCOLR
Pharma common stock under its 2004 Equity Incentive Plan at an exercise price
equal to the closing price per share of SCOLR Pharma’s common stock as reported
on the American Stock Exchange on the date of grant.

 

Each non-employee director shall receive an option to purchase 25,000 shares of
SCOLR Pharma common stock under SCOLR Pharma’s 2004 Equity Incentive Plan on the
first business day of each calendar year at an exercise price equal to the
closing price per share of SCOLR Pharma’s common stock as reported on the
American Stock Exchange on the last trading day of the prior year. The options
shall have a ten-year term and become exercisable in twelve equal monthly
installments following the date of grant if such person is still serving as a
director at such time.

 

Each non-employee director shall receive a quarterly cash retainer of $3,750
paid in arrears. In accordance with the 2004 Equity Incentive Plan, non-employee
directors may elect to receive the value of the quarterly retainer in the form
of a stock-based director fee award, which will consist of either stock options
or stock units, as elected by the director on an annual basis. Such stock
options and stock units shall be fully vested at the date of grant and have a
term of ten years.

 

A non-employee director may elect to receive up to 100% of such amount in the
form of stock options or stock units. Stock options and stock units from such
election will be granted automatically on the last day of each calendar quarter
for the portion of a director’s compensation earned during the quarter for which
the director elected to receive stock options or stock units in lieu of cash.
Director compensation not paid in the form of stock options or stock units will
be paid in cash. A director electing to receive stock options will be granted
automatically, on the last day of each calendar quarter, an option to purchase
that number of shares of SCOLR Pharma common stock under SCOLR Pharma’s 2004
Equity Incentive Plan equal to the amount of the quarterly compensation elected
to be received in stock options divided by an amount equal to 50% of the average
closing price of a share of SCOLR Pharma common stock as reported on the
American Stock Exchange on the ten trading days preceding the date of grant and
having an exercise price per share equal to 50% of such average. A director
electing to receive stock units will be granted automatically, on the last day
of each calendar quarter, an award for a number of stock units under SCOLR
Pharma’s 2004 Equity Incentive Plan equal to the amount of the quarterly
compensation elected to be received in stock units divided by an amount equal to
the average closing price of a share of SCOLR Pharma common stock as reported on
the American Stock Exchange on the ten trading days preceding the date of grant.
A stock unit is an unfunded bookkeeping entry representing a right to receive
one share of SCOLR Pharma common stock. Non-employee directors are not required
to pay any additional cash consideration in connection with the settlement of a
stock unit award.

 

Each non-employee director shall also receive reimbursement for reasonable
out-of-pocket expenses incurred in connection with attendance at meetings of the
board of directors.

 